Exhibit 10.2

CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT

THIS CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated
as of January 3, 2014 and is entered into by any among VERSO PAPER FINANCE
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), VERSO PAPER
HOLDINGS LLC, a Delaware limited liability company (the “Borrower”) and the
Lenders signatory hereto.

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, and certain Subsidiaries of the Borrower
entered into a Credit Agreement (the “Credit Agreement”; unless otherwise
defined herein, all capitalized terms used herein have the meanings ascribed to
them in the Credit Agreement), dated as of May 4, 2012, with Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and a Lender
and the other Lenders from time to time party thereto.

WHEREAS, a newly-created wholly-owned subsidiary (“MergerSub”) of the Borrower,
intends to merge (the “NewPage Merger”) with and into NewPage Holdings, Inc., a
Delaware corporation (“NewPage”);

WHEREAS, the Borrower intends to issue debt (the “Seller Notes”) to equity
holders of NewPage (in addition to other consideration to be paid thereto) in
connection with the NewPage Merger (the “Seller Note Issuance”);

WHEREAS, the Borrower intends to issue new second lien notes in exchange for
certain of the existing Second Lien Notes (the “New Second Lien Note Issuance”);

WHEREAS, the Borrower intends to issue new senior subordinated notes in exchange
for certain of the existing Senior Subordinated Notes (the “New Senior
Subordinated Note Issuance”);

WHEREAS, NewPage Corporation, a Delaware corporation and an indirect
wholly-owned subsidiary of NewPage (“NewPage Corporation”), intends to enter
into (i) a senior secured term loan facility (the “NewPage Term Loan Facility”)
and (ii) a senior secured revolving credit facility (the “NewPage ABL Facility”
and, together with the NewPage Term Loan Facility, the “NewPage Credit
Facilities”) in connection with and either substantially contemporaneously with
or prior to the NewPage Merger;

WHEREAS, (i) the Borrower and certain Subsidiaries of the Borrower on the one
hand and NewPage and certain Subsidiaries of NewPage on the other intend to
enter into a shared services agreement in connection with the NewPage Merger and
(ii) the Subsidiaries of NewPage will not be guaranteeing the Obligations of the
Borrower under the Credit Agreement and neither the Borrower nor the
Subsidiaries of the Borrower existing as of the date hereof will be guaranteeing
the obligations of NewPage Corporation under the NewPage Credit Facilities (such
structure, the “Structure”, and together with the NewPage Merger, the Seller
Note Issuance, the New Second Lien Note Issuance, the New Senior Subordinated
Note Issuance, the entering into of the NewPage Credit Facilities and the other
transactions entered into in connection therewith, the “Transactions”); and



--------------------------------------------------------------------------------

WHEREAS, Holdings and the Borrower have requested that the Lenders (i) amend
certain provisions of the Credit Agreement as set forth herein and (ii) consent
to the Transactions and, subject to the satisfaction of the conditions set forth
herein, the Lenders are willing to do so, on the terms and conditions set forth
herein;

NOW, THEREFORE, it is agreed:

 

I. Consent.

From and after the Agreement Effective Date (as defined below) and
notwithstanding anything contained in the Credit Agreement or any other Loan
Document to the contrary, the Lenders hereby consent to the Transactions.

 

II. Amendments to Credit Agreement.

Effective as of the Agreement Effective Date (subject, in the case of the
amendments provided for in Section 2 of Article II of this Agreement, to the
satisfaction of the conditions set forth in Section 2 of Article III of this
Agreement), the Credit Agreement is hereby amended as necessary to effectuate
the Transactions including, without limitation, as follows:

1. Energy/Hydro Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“Non-Core Energy Assets” means any assets held by an entity listed on Schedule
1.01G and any related assets held by the Borrower or any Subsidiary (other than
ABL Priority Collateral included in the Borrowing Base).

“Specified Non-Core Assets” shall mean hydro-electric dams and related assets
(other than ABL Priority Collateral included in the Borrowing Base).

(b) The definition of “Unrestricted Subsidiary” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by (i) inserting immediately following
the number “(3)” the words and number “the entity listed on item 1 of Schedule
1.01G hereto, (4)” and (ii) deleting the number “(4)” and substituting in lieu
thereof the number “(5)”.

(c) Section 6.03 of the Credit Agreement is hereby amended by (i) deleting the
word “and” prior to clause (b) thereof and (ii) inserting the following clauses
after clause (b):

“(c) with respect to the Non-Core Energy Assets, and”

“(d) with respect to the Specified Non-Core Assets.”

 

2



--------------------------------------------------------------------------------

(d) Section 6.04 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of paragraph (cc), (ii) deleting the period at the end of
paragraph (dd) and substituting therefore a semicolon and (iii) inserting the
following new paragraphs after paragraph (dd):

“(ee) Investments in any Unrestricted Subsidiary made with Specified Non-Core
Assets; and”

“(ff) Investments in any Unrestricted Subsidiary made with Non-Core Energy
Assets.”

(e) Section 6.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of paragraph (l), (ii) deleting the period at the end of
paragraph (m) and substituting therefore a semicolon and (iii) inserting the
following new paragraphs after paragraph (m):

“(n) the sale or other disposition of the Specified Non-Core Assets; and”

“(o) the sale or other disposition of the Non-Core Energy Assets.”

(f) A new Schedule 1.01G shall be added to the Credit Agreement in the form of
Annex II hereto.

2. NewPage Merger Amendments.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

“New Second Lien Notes” shall mean the second priority senior secured notes to
be issued by the Borrower and Verso Paper Inc. prior to the NewPage Merger
Closing Date pursuant to the New Second Lien Notes Indenture and any notes
issued by the Borrower and Verso Paper Inc. in exchange for, and as contemplated
by, the New Second Lien Notes Indenture and the related registration rights
agreement with substantially identical terms as the New Second Lien Notes.

“New Second Lien Notes Indenture” shall mean the Indenture, under which the New
Second Lien Notes are to be issued, among, among others, the Borrower and Verso
Paper Inc., as issuers, and certain of the Subsidiaries party thereto, as
guarantors, as in effect prior to the NewPage Merger Closing Date and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

“New Senior Secured Notes” shall mean the senior secured notes to be issued by
the Borrower and Verso Paper Inc. on the NewPage Merger Closing Date pursuant to
the New Senior Secured Notes Indenture and any notes issued by the Borrower and
Verso Paper Inc. in exchange for, and as contemplated by, the New Senior Secured
Notes and the related registration rights agreement with substantially identical
terms as the New Senior Secured Notes.

“New Senior Secured Notes Indenture” shall mean the Indenture under which the
New Senior Secured Notes are to be issued, among, among others, the Borrower and
Verso Paper Inc., as

 

3



--------------------------------------------------------------------------------

issuers and certain of the Subsidiaries party thereto, as guarantors, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of Agreement.

“New Senior Subordinated Notes” shall mean the senior subordinated notes to be
issued by the Borrower and Verso Paper Inc. prior to the NewPage Merger Closing
Date pursuant to the New Senior Subordinated Notes Indenture and any notes
issued by the Borrower and Verso Paper Inc. in exchange for, and as contemplated
by, the New Senior Subordinated Notes Indenture and the related registration
rights agreement with substantially identical terms as the New Senior
Subordinated Notes.

“New Senior Subordinated Notes Indenture” shall mean the Indenture under which
the New Senior Subordinated Notes are to be issued, among, among others, the
Borrower and Verso Paper Inc., as issuers and certain of the Subsidiaries party
thereto, as guarantors, as in effect prior to the NewPage Merger Closing Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.

“NewPage ABL Credit Agreement” shall mean that certain asset-based revolving
credit agreement dated as of or prior to the NewPage Merger Closing Date, if
entered into, by and among, among others, NewPage Investment Company LLC, a
Delaware limited liability company, NewPage Corporation, a Delaware corporation,
as borrower, the Subsidiaries of NewPage Corporation party thereto and the
lenders party thereto, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“NewPage Excluded Entity” shall mean NewPage Investment Company LLC and its
subsidiaries.

“NewPage Merger” shall mean the merger of a wholly-owned subsidiary of the
Borrower, with and into NewPage Holdings, Inc., a Delaware corporation.

“NewPage Merger Closing Date” shall mean the date of the consummation of the
NewPage Merger.

“NewPage Term Loan Credit Agreement” shall mean that certain credit agreement
dated as of or prior to the NewPage Merger Closing Date, if entered into, by and
among, among others, NewPage Investment Company LLC, a Delaware limited
liability company, NewPage Corporation, a Delaware corporation, as borrower, the
Subsidiaries of NewPage Corporation party thereto and the lenders party thereto,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Shared Services Agreement” shall mean the shared services agreement to be
entered into among, among others, the Borrower, certain Subsidiaries of the
Borrower, NewPage Holdings, Inc., a Delaware corporation and certain
Subsidiaries of NewPage Holdings, Inc. in connection with the NewPage Merger,
substantially in accordance with the term sheet attached hereto as Exhibit K,
and any and all modifications thereto, substitutions therefor and replacements
thereof so long as such modifications, substitutions and replacements are not
materially adverse to the Lenders.

 

4



--------------------------------------------------------------------------------

(b) The definition of “Adjusted First Lien Debt” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the phrase “the New Senior
Secured Notes,” immediately prior to the phrase “the revolving loans under the
Cash Flow Credit Agreement”.

(c) The definition of “Change in Control” as set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) inserting the phrase “the New Senior
Secured Notes Indenture,” immediately prior to the phrase “the Second Lien Fixed
Rate Notes Indenture”, (ii) inserting the phrase “the New Second Lien Notes
Indenture,” immediately prior to the phrase “the Second Lien Floating Rate Notes
Indenture”, and (iii) inserting the phrase “the New Senior Subordinated Notes
Indenture,” immediately prior to the phrase “the Cash Flow Credit Agreement”.

(d) The definition of “Collateral and Guarantee Requirement” as set forth in
Section 1.01 of the Credit Agreement is hereby amended by (i) inserting the
phrase “, the New Second Lien Notes” into clause (h)(iii) immediately prior to
the phrase “and any other Indebtedness of the Borrower” and (ii) inserting the
phrase “the New Senior Secured Notes, the” into clause (h)(v) immediately prior
to the phrase “Cash Flow Revolving Facility”.

(e) The definition of “First Lien Debt” as set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the phrase “the New Senior
Secured Notes,” immediately prior to the phrase “the revolving loans under the
Cash Flow Credit Agreement”.

(f) The first sentence of the definition of “Maturing Debt Reserve” as set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

‘“Maturing Debt Reserve’ shall mean a reserve which shall be established
automatically in the event that on each date that is ninety-one (91) days prior
to the scheduled maturity date of each of the Second Lien Floating Rate Notes,
the New Second Lien Notes, the Senior Subordinated Notes, the New Senior
Subordinated Notes or the Holdco Debt, as applicable (each such date, an “Early
Maturity Test Date”) the principal amount of Second Lien Floating Rate Notes,
New Second Lien Notes, Senior Subordinated Notes, New Senior Subordinated Notes
or Holdco Debt that is scheduled to mature ninety-one (91) days following such
Early Maturity Test Date, as applicable (such debt, the “Applicable Debt”) shall
be greater than zero and less than or equal to $100 million.”

(g) The definition of “Permitted Additional Refinancing Debt” as set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“‘Permitted Additional Refinancing Debt’ shall mean any Indebtedness incurred in
connection with the Refinancing (or previous refinancings thereof constituting
Permitted Additional Refinancing Debt) or payment or other distribution in
respect of the Senior Subordinated Notes, the New Senior Subordinated Notes or
the Holdco Debt; provided that (a) at the time of the incurrence of such
Permitted Additional Refinancing Debt and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, (b) the cash
proceeds of such Permitted Additional Refinancing Debt does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting

 

5



--------------------------------------------------------------------------------

discounts, defeasance costs, fees, commissions and expenses), (c) the terms of
the Permitted Additional Refinancing Debt do not provide for any scheduled
repayment or mandatory redemption (other than customary asset sale or event of
loss, change of control mandatory offers to purchase and customary acceleration
rights after an event of default) prior to the date that is 91 days after the
Revolving Facility Maturity Date, (d) the terms and conditions of such Permitted
Additional Refinancing Debt shall be customary for similar Indebtedness in light
of the then prevailing market conditions (it being agreed that the terms of this
Agreement, the Cash Flow Credit Agreement, the NewPage ABL Credit Agreement, the
NewPage Term Loan Credit Agreement, the Holdco Debt, the Senior Subordinated
Notes, the New Senior Subordinated Notes, the Senior Secured Notes, the New
Senior Secured Notes, the Second Lien Notes and the New Second Lien Notes shall
be deemed to be customary for purposes of the foregoing standard to the extent
that such Permitted Additional Refinancing Debt is similar thereto), and (e) if
such Permitted Additional Refinancing Debt is secured by Liens on the ABL
Priority Collateral, such lien shall be junior to the Lien in favor of the
Lenders and shall be subject to intercreditor arrangements reasonably acceptable
to the Administrative Agent.”

(h) The definition of “Permitted Refinancing Indebtedness” as set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“‘Permitted Refinancing Indebtedness’ shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Sections 6.01(i) and 6.01(j), the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the shorter of (i) the weighted average life to maturity of the
Indebtedness being Refinanced and (ii) 90 days after the Revolving Facility
Maturity Date, (c) if the Indebtedness being Refinanced is subordinated in right
of payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced, unless such new obligors are
Loan Parties and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including pursuant to after acquired property clauses to the extent
such type collateral secured the Indebtedness being Refinanced) on terms not
materially less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced; provided, further,
that with respect to a Refinancing of (x) the Senior Subordinated Notes, New
Senior Subordinated Notes or Permitted Additional Debt that are subordinated in
right of payment, such Permitted Refinancing Indebtedness shall (i) be
subordinated in right of payment to the guarantee by Holdings and the Subsidiary
Loan Parties of the Facilities, and

 

6



--------------------------------------------------------------------------------

(ii) be otherwise on terms (other than pricing and redemption provisions) taken
as a whole not materially less favorable to the Lenders than those contained in
the documentation governing the Indebtedness being Refinanced, (y) the Senior
Subordinated Notes, New Senior Subordinated Notes or Permitted Additional Debt,
such Permitted Refinancing Indebtedness shall meet the requirements of the
definition of “Permitted Additional Debt” and (z) the Second Lien Notes or the
New Second Lien Notes, (i) the Liens, if any securing such Permitted Refinancing
Indebtedness shall be subject to the Junior Lien Intercreditor Agreement or any
other intercreditor agreement entered into by (among others) the Borrower and
the Administrative Agent in accordance with this Agreement and (ii) such
Permitted Refinancing Indebtedness shall be otherwise on terms not materially
less favorable to the Lenders than those contained in the documentation
governing the Indebtedness being Refinanced.”

(i) The definition of “Second Lien Note Documents” as set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting the word “and” immediately
following the phrase “Second Lien Fixed Rate Notes Indenture” and inserting
immediately prior to the words “the Second Lien Security Documents” a comma and
the words “the New Second Lien Notes, the New Second Lien Notes Indenture and”.

(j) The definition of “Senior Subordinated Note Documents” as set forth in
Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the word
“and” immediately following the word “Notes”, (ii) inserting immediately
following the words “the Senior Subordinated Notes” a comma and (iii) inserting
immediately following the words “the Senior Subordinated Notes Indenture” a
comma and the words “the New Senior Subordinated Notes and the New Senior
Subordinated Notes Indenture”.

(k) The definition of “Unrestricted Subsidiary” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by (i) inserting the phrase “the New
Senior Secured Notes Indenture,” immediately prior to the phrase “the Second
Lien Notes Indenture”, (ii) inserting the phrase “the New Second Lien Notes
Indenture,” immediately prior to the phrase “the Senior Subordinated Notes
Indenture” and (iii) inserting the phrase “the New Senior Subordinated Notes
Indenture,” immediately prior to the phrase “the Cash Flow Credit Agreement”.

(l) Section 3.24 of the Credit Agreement is hereby amended by (i) inserting the
phrase “, the New Senior Subordinated Notes Indenture” immediately prior to the
phrase “and under the documentation governing any Permitted Additional Debt” and
(ii) inserting the phrase “, New Senior Subordinated Notes” immediately prior to
the phrase “or any Permitted Additional Debt”.

(m) Section 5.04(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“In the event that (i) in respect of the Senior Secured Notes, the New Senior
Secured Notes, the Second Lien Notes, the New Second Lien Notes, the Senior
Subordinated Notes or the New Senior Subordinated Notes, and any Refinancing
Indebtedness with respect thereto, the rules and regulations of the SEC permit
the Borrower, Holdings or any Parent of Entity to report at Holdings’ or such
Parent Entity’s level on a consolidated basis and (ii) Holdings or such Parent
Entity, as the case may be, is not engaged in any business or activity, and does
not

 

7



--------------------------------------------------------------------------------

own any assets or have other liabilities, other than those incidental to its
ownership directly or indirectly of the Equity Interests of the Borrower and the
incurrence of Indebtedness for borrowed money (and, without limitation on the
foregoing, does not have any subsidiaries other than the Borrower and the
Borrower’s Subsidiaries and any direct or indirect parent companies of the
Borrower that are not engaged in any other business or activity and do not hold
any other assets or have any liabilities except as indicated above) such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
will satisfy the requirements of such paragraphs; and”

(n) Section 5.10(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(d) If any additional direct or indirect Wholly-Owned Subsidiary of the
Borrower is formed or acquired after the Closing Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary) and if such
Subsidiary is a Domestic Subsidiary that is not an Unrestricted Subsidiary, a
CFC Holding Company or a NewPage Excluded Entity (other than, at the Borrower’s
option, Immaterial Subsidiaries), within ten Business Days after the date such
Wholly-Owned Subsidiary is formed or acquired notify the Collateral Agent and
the Lenders thereof and, within 20 Business Days after the date such
Wholly-Owned Subsidiary is formed or acquired or such longer period as the
Collateral Agent shall agree, (i) cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Wholly-Owned Subsidiary and (ii) with
respect to any Equity Interest in or Indebtedness of such Wholly-Owned
Subsidiary owned by or on behalf of any Loan Party, subject to paragraph
(f) below.”

(o) Section 6.01(m) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in clause (ii) of paragraph (b) and paragraph (l) of this
Section 6.01, so long as (x) the Liens securing the Guarantee of the obligations
under the “Loan Documents” (as defined in the Cash Flow Credit Agreement) or any
Permitted Refinancing Indebtedness in respect thereof are subject to the Senior
Lien Intercreditor Agreement, and (y) the Guarantee of the Senior Subordinated
Notes, the New Senior Subordinated Notes or any Permitted Refinancing
Indebtedness in respect thereof, is subordinated in right of payment
substantially on terms as set forth in the Senior Subordinated Notes Indenture
with respect to the Senior Subordinated Notes or New Senior Subordinated Notes
Indenture with respect to the New Senior Subordinated Notes, as applicable, and
so long as any Liens securing the Guarantee of the Second Lien Notes, the New
Second Lien Notes or any Permitted Refinancing Indebtedness in respect thereof
are subject to the Junior Lien Intercreditor Agreement or another intercreditor
agreement reasonably satisfactory to the Administrative Agent reflecting that
such Liens are junior in priority to the Lien of the Administrative Agent
securing the Obligations under the Loan Documents, (ii) by the Borrower or any
Subsidiary Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan
Party permitted to be incurred under this Agreement, (iii) by the Borrower or
any Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of
Holdings or any Subsidiary that is not a Subsidiary Loan

 

8



--------------------------------------------------------------------------------

Party to the extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(v)), (iv) by any Foreign Subsidiary of Indebtedness of another
Foreign Subsidiary, and (v) by the Borrower of Indebtedness of Foreign
Subsidiaries incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(s) to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)); provided that Guarantees by the
Borrower or any Subsidiary Loan Party under this Section 6.01(m) of any other
Indebtedness of a person that is subordinated in right of payment to other
Indebtedness of such person shall be expressly subordinated in right of payment
to the Obligations to at least the same extent as the Guarantee of the Senior
Subordinated Notes is under the Senior Subordinated Notes Indenture and of the
New Senior Subordinated Notes is under the New Senior Subordinated Notes
Indenture;”

(p) Section 6.01(y) of the Credit Agreement is hereby amended by deleting the
bracketed word “[reserved]” and substituting in lieu thereof the following words
“(i) Indebtedness under the “Loan Documents” as defined in the NewPage ABL
Credit Agreement, (ii) Indebtedness under the “Loan Documents” as defined in the
NewPage Term Loan Credit Agreement and (iii) any Permitted Refinancing
Indebtedness incurred to Refinance any of the foregoing Indebtedness;

(q) Section 6.01(aa) of the Credit Agreement is hereby amended by deleting the
text thereof and substituting in lieu thereof the following words “Indebtedness
of the Borrower pursuant to (i) the New Second Lien Notes in an aggregate
principal amount that is not in excess of $396,000,000, (ii) the New Senior
Subordinated Notes in an aggregate principal amount that is not in excess of
$142,500,000, (iii) the New Senior Secured Notes in an aggregate principal
amount that is not in excess of $650,000,000, and (iv) any Permitted Refinancing
Indebtedness incurred to Refinance any of the foregoing Indebtedness; and”

(r) Section 6.01 of the Credit Agreement is hereby amended by inserting the
following new paragraph after paragraph (aa):

“(bb) all premium (if any, including tender premiums), defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs
(a) through (aa) above.”

(s) Section 6.02 of the Credit Agreement is hereby amended by (i) inserting the
phrase “(ii) the New Second Lien Notes,” immediately after the phrase “(i) the
Second Lien Notes” in paragraph (hh), (ii) replacing the “(ii)” in paragraph
(hh) with “(iii)”, (iii) inserting the following phrase “, (iv) the New Senior
Subordinated Notes” immediately after the phrase “the Senior Subordinated Notes”
in paragraph (hh), (iv) replacing the “(iii)” in paragraph (hh) with “(v)”,
(v) inserting “or Section 6.01(aa)(iii)” immediately following “6.01(l)(iii)” in
paragraph (jj), (vi) deleting the word “or” at the end of paragraph (kk),
(vii) deleting the period at the end of paragraph (ll) and substituting
therefore a semicolon and (viii) inserting the following new paragraph after
paragraph (ll):

“(mm) Liens on the assets of NewPage Excluded Entities securing Indebtedness
permitted by Section 6.01(y) (together with any Permitted Refinancing
Indebtedness in respect thereof).”

 

9



--------------------------------------------------------------------------------

(t) Section 6.04(b)(B) of the Credit Agreement is hereby amended by inserting
immediately following the words “Closing Date” the words “by the Loan Parties”.

(u) Section 6.04(b)(C) of the Credit Agreement is hereby amended by inserting
immediately following the words “Closing Date” the words “by the Loan Parties”.

(v) Section 6.04 of the Credit Agreement (after giving effect to the amendment
in Article II, Section 1(d) above) is hereby amended by (i) deleting the word
“and” at the end of paragraph (ee), (ii) deleting the period at the end of
paragraph (ff) and substituting therefore a semicolon and (iii) inserting the
following new paragraphs after paragraph (ff):

“(gg) Investments pursuant to, in connection with, or to effectuate the NewPage
Merger; and”

“(hh) Investments in NewPage Holdings, Inc. and its Subsidiaries; provided, that
Pro Forma Excess Availability (x) on the date on which any such Investment is
made (and immediately after giving effect thereto) and (y) as of the last day of
each of the six consecutive preceding months prior to the date on which any such
Investment is made is greater than 25% of the lesser (1) the Borrowing Base at
such time and (2) the Revolving Facility Commitments at such time;”

(w) Section 6.05(c) of the Credit Agreement is hereby restated in its entirety
as follows:

“sales, transfers, leases or other dispositions to the Borrower or a Subsidiary
(upon voluntary liquidation or otherwise); provided that any sales, transfers,
leases or other dispositions by a Loan Party to a Subsidiary that is not a
Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07, and shall be made at any time (x) when the Payment
Conditions are satisfied, or (y) otherwise, in an aggregate amount not to exceed
the greater of (I) $105.0 million and (II) 7.0% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such sale,
transfer, lease or other disposition for which financial statements have been
delivered pursuant to Section 5.04; provided that (i) with respect to any sale,
transfer, lease or other disposition made under this clause (y), no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) immediately after giving effect to any sale, transfer, lease or other
disposition made under this clause (y), the aggregate Revolving Facility Credit
Exposure shall not exceed the Borrowing Base;”

(x) Section 6.05 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of paragraph (n), (ii) deleting the period at the end of
paragraph (o) and substituting therefore a semicolon and (iii) inserting the
following new paragraphs after paragraph (o):

“(p) the NewPage Merger; and”

“(q) transactions pursuant to the Shared Services Agreement.”

 

10



--------------------------------------------------------------------------------

(y) The last paragraph of Section 6.05 of the Credit Agreement is hereby amended
by inserting immediately following the words “dispositions to Loan Parties” the
words “or from Subsidiaries that are not Loan Parties to other Subsidiaries that
are not Loan Parties”.

(z) Section 6.06 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of paragraph (k), (ii) deleting the period at the end of
paragraph (l) and substituting in lieu thereof a semicolon and the word “and”
and (iii) inserting the following new paragraph after paragraph (l):

“(m) the Borrower or the Subsidiaries may pay dividends or distributions in
connection with or to effectuate the NewPage Merger.”

(aa) Section 6.07(b) of the Credit Agreement is hereby amended by (i) deleting
the word “or” at the end of paragraph (xxii), (ii) deleting the period at the
end of paragraph (xxiii) and (iii) inserting the following new paragraphs after
paragraph (xxiii):

“(xxiv) transactions pursuant to the Shared Services Agreement; or”

“(xxv) transactions pursuant to, in connection with, or to effectuate the
NewPage Merger.”

(bb) Section 6.09(c) of the Credit Agreement is hereby amended by inserting
immediately following the words “as defined in the Cash Flow Credit Agreement” a
comma and the words “the NewPage ABL Credit Agreement or the NewPage Term Loan
Credit Agreement”

(cc) Section 6.09(c)(B) of the Credit Agreement is hereby amended by inserting
immediately following the words “the Senior Subordinated Notes” a comma and the
words “the New Senior Secured Notes, the New Second Lien Notes, the New Senior
Subordinated Notes”

(dd) Section 6.12 of the Credit Agreement is hereby amended by (i) inserting
immediately following the words “pursuant to Section 6.01(r)” a comma and the
words “(g) the New Second Lien Notes, (h) the New Senior Secured Notes, (i) the
obligations under the NewPage ABL Credit Agreement and the other “Loan
Documents” (as defined therein), (j) the obligations under the NewPage Term Loan
Credit Agreement and the other “Loan Documents” (as defined therein)” and
(ii) deleting the letter “(g)” of such Section and substituting in lieu thereof
the letter “(k)”.

(ee) Section 8.01(m)(i) is hereby amended by (i) inserting the phrase “or New
Senior Subordinated Notes Indenture” immediately after the phrase “under the
Senior Subordinated Notes Indenture” and (ii) inserting the phrase “, New Senior
Subordinated Notes” immediately prior to the phrase “or any Permitted Additional
Debt”.

(ff) A new Exhibit K is hereby added to the Credit Agreement in the form of
Annex I attached hereto.

 

11



--------------------------------------------------------------------------------

III. Effectiveness.

1. Conditions to Effectiveness of Amendment. The effectiveness of this
Agreement, other than the terms of Section 2 of Article II above, is subject to
the satisfaction of the following conditions (the date on which each of the
following conditions is first satisfied, the “Agreement Effective Date”):

(a) the Administrative Agent shall have received a signature page to this
Agreement duly executed by each of Holdings, the Borrower and the Required
Lenders;

(b) the Administrative Agent shall have received reimbursement of all reasonable
and documented out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with this Agreement, in accordance with Section 10.05 of the
Credit Agreement;

(c) the Administrative Agent shall have received (i) for the account of each
Lender, an amendment fee in an amount equal to 0.25% of the outstanding
Commitments of such Lender on the Agreement Effective Date and (ii) the
arrangement fee required to be paid to it (or to its affiliates) pursuant to the
engagement letter dated as of January 3, 2014 by and among Holdings, the
Borrower and Citigroup Global Markets Inc., which fees shall be deemed earned in
full as of the Agreement Effective Date and shall be non-refundable; and

(d) the representations and warranties set forth in Article IV of this Agreement
shall be true and correct in all material respects as of the Agreement Effective
Date.

2. Conditions to Effectiveness of Section 2 of Article II of Amendment. The
effectiveness of Section 2 of Article II of this Agreement is subject to the
consummation of the NewPage Merger.

 

IV. Representations and Warranties.

The Borrower represents and warrants to the Required Lenders that, both before
and immediately after giving effect to this Agreement on the Agreement Effective
Date, the following statements are true and correct:

1. Corporate Power and Authority. Each of Holdings and the Borrower has all
requisite limited liability company power and authority to enter into this
Agreement.

2. Authorization of Agreements. The execution and delivery of this Agreement and
the performance of its obligations under this Agreement have been duly
authorized by all necessary limited liability company action on the part of each
of Holdings and the Borrower.

3. No Default. No Default or Event of Default shall have occurred and be
continuing.

4. Credit Agreement Representations and Warranties. The representations and
warranties set forth in Article 3 of the Credit Agreement and each of the other
Loan Documents are true and correct (or true and correct in all material
respects, in the case of any such representation or warranty that is not
qualified as to materiality) on and as of the Agreement Effective Date (except
to the extent that such representation or warranty expressly relates to an
earlier date, in which case such representations and warranties shall be true
and correct (or true and correct in all material respects, in the case of any
representation or warranty that is not qualified by materiality) as of such
earlier date).

 

12



--------------------------------------------------------------------------------

V. Miscellaneous.

1. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(a) On and after the Agreement Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified by this Agreement (the “Amended Credit Agreement”).

(b) Except as specifically modified by this Agreement, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) Except as expressly set forth herein, the execution, delivery and
performance of this Agreement shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of the Administrative Agent
or the Lender under, the Credit Agreement, the Amended Credit Agreement or any
of the other Loan Documents, and shall not be considered a novation.

2. Headings and Construction. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Agreement. This
Agreement is a “Loan Document” executed pursuant to the Credit Agreement and
shall be construed, administered and applied in accordance with the terms and
provisions thereof.

3. Applicable Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUR REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

4. Counterparts. This Agreement may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart to
this Agreement by facsimile or PDF shall be effective as delivery of a manually
executed counterpart of this Agreement and each party hereto shall be entitled
to rely on a facsimile signature of each other party hereto as if it were an
original.

[Remainder of this page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

VERSO PAPER FINANCE HOLDINGS LLC By:  

/s/ David J. Paterson

  Name:   David J. Paterson   Title:   President and Chief Executive Officer
VERSO PAPER HOLDINGS LLC By:  

/s/ David J. Paterson

  Name:   David J. Paterson   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Citibank, N.A., as Administrative Agent and as a Lender By:  

/s/ Brendan Mackay

  Name:   Brendan Mackay   Title:   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Christopher R. Lee

  Name:   Christopher R. Lee   Title:   Assistant Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Authorized Signatory By:  

/s/ Ryan Long

  Name:   Ryan Long   Title:   Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Tony Leadbetter

  Name:   Tony Leadbetter   Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

ANNEX I

[See attached.]



--------------------------------------------------------------------------------

SERVICES AGREEMENT TERM SHEET

TRANSACTION GENERALLY

Set forth below are the significant terms of the Services Agreement (the
“Agreement”) to be entered into by and among Verso Paper Corp. (“Verso”),
NewPage Investment Company LLC (“NewPage Parent”) and NewPage Corporation
(“NewPage”) in connection with the consummation of the transactions (the
“Transaction”) contemplated by that certain Merger Agreement by and among
NewPage Parent, NewPage, Verso, NewPage Holdings, Inc., Verso Paper Holdings One
LLC, Verso Paper Finance Holdings LLC, and Verso Paper Holdings, LLC and the
other parties and guarantors named therein. Under the Agreement Verso may
provide or cause to be provided to NewPage certain services in the categories
set forth below as from time to time may be added to or deleted pursuant to the
terms of the Agreement.

 

Parties    Verso, NewPage Parent and NewPage. Effective Date    As of the
closing date of the Transaction (the “Effective Date”).

ONGOING SERVICES

 

Shared Services    From and after the Effective Date, Verso may, or may cause
one or more of its subsidiaries or third-party service providers to, provide to
NewPage and its subsidiaries those corporate and other shared services set forth
on Exhibit A hereto (the “Shared Services”).

COST ALLOCATION; SYNERGIES

 

Implementation Costs    Costs incurred in the implementation of the expected
synergies from the Transaction and resultant combination of the Verso and
NewPage businesses (e.g., severance payments, information technology expenses,
etc.) shall be allocated 1/3 to Verso and 2/3 to NewPage. Shared Services Costs
  

If Verso provides a Shared Service to NewPage, NewPage shall pay Verso an amount
for such Shared Service equal to the Pre-Transaction Cost.

 

“Pre-Transaction Cost” means, with respect to any received Shared Service, the
all-in cost incurred or paid by NewPage for the identical or substantially
equivalent service or function on an average basis over the twelve-month period
prior to the Effective Date, which may include fully-fringed employee costs,
reasonable allocation of direct and indirect corporate and related overhead and
other, similar costs, in each case as determined in the good faith, reasonable
commercial judgment of Verso.



--------------------------------------------------------------------------------

Synergies    100% of the realized synergies and related cost savings resulting
from the Transaction and resultant combination of the Verso and NewPage
businesses (“Synergies”) shall be for the benefit of Verso, and, to the extent
realized by NewPage, shall be paid by NewPage to Verso as set forth below. For
the avoidance of doubt, reductions in the cost of raw materials and/or
logistics/transportation achieved due to Synergies or other economies of scale
or purchasing efficiencies resulting from the Transaction shall constitute
compensable Synergies hereunder (it being understood that Verso shall not
procure such raw materials or transportation/logistics services as an agent of
NewPage). Make-Whole Payments   

From the Effective Date until the final maturity of the longest-dated
indebtedness of NewPage, in the event that a party experiences a reduction in
production capacity (“Reducing Party”) that exceeds 10% relative to such party’s
production capacity immediately prior to the Effective Date (such amount of
capacity the “Relevant Capacity”), a “Triggering Event” will be deemed to have
occurred.

 

Upon a Triggering Event, if the party that did not experience the capacity
reduction (“Non-Reducing Party”) realizes an increase in tons sold in any of the
four subsequent quarters, as compared to the amount of tons sold prior to the
Triggering Event (the “Excess Amount”), of at least 10% of the Relevant
Capacity, then the Non-Reducing Party will pay to the Reducing Party, the lesser
of (i) $75 multiplied by the Excess Amount divided by four and (ii) the amount
of EBITDA attributable by the Reducing Party to the Relevant Capacity, in the
four quarters prior to the to the Triggering Event, divided by four. Such
amounts will be paid quarterly, in arrears, 60 days after the conclusion of such
quarter.

Allocation Methodology Evaluation    No less often than annually, the Steering
Committee shall meet to evaluate and determine whether the allocation
methodologies then in existence accurately reflect the performance and use of
services by Verso or NewPage. The Steering Committee shall evaluate the services
being performed and used and shall determine whether the allocation
methodologies then in existence require adjustment and, upon a determination
that an adjustment is required, shall have the authority to effect such
adjustment. Each of Verso and NewPage shall cooperate with the Steering
Committee in the aforementioned process, including making appropriate personnel
and materials available to the Steering Committee. In the event that either
Verso or NewPage disagrees with the allocation methodologies determined by the
Steering Committee, the dispute resolution procedures set forth below shall
apply. Non-Cash Cost Allocation    Any non-cash costs caused by, incurred or
otherwise arising from or relating to the Shared Services shall be allocated to
Verso and NewPage for financial statement purposes only, without any
corresponding cash reimbursement required, in accordance with generally accepted
accounting principles and based on the otherwise applicable allocation
methodology, if any.



--------------------------------------------------------------------------------

Monthly Estimate Statements & Capital Expenditure and Synergy Invoices   

Prior to the first day of each month during the term of the applicable service,
Verso shall (i) estimate (or calculate, as applicable) the costs of the services
to be provided for such month, which shall be based upon an annual budget as
previously agreed between Verso and NewPage (the “Estimated Monthly Payment”)
and (ii) prepare and issue invoices for such Estimated Monthly Payment to be
paid by NewPage, which invoices shall be delivered on the first day of each
month (or as promptly as practicable thereafter). Not later than five (5)
business days following delivery of an invoice for the Estimated Monthly
Payment, NewPage shall promptly pay to or as directed by Verso the Estimated
Monthly Payment. NewPage may elect to cause all or a portion of the Estimated
Monthly Payment to be satisfied by one or more of its subsidiaries.

 

With respect to Synergies, Verso shall invoice NewPage for 100% of realized
Synergies within ten (10) days following the end of each month during the term
of the Agreement. Such invoice shall include the amount of the realized Synergy
or Synergies and reasonable supporting detail. NewPage shall, or shall cause one
or more of its subsidiaries to, pay to Verso the amount of such invoiced
Synergies within five (5) business days following NewPage’s receipt of each such
invoice. (At Verso’s election, Synergy invoicing for the last month in any
quarter may instead be included within the Quarterly True-Up Statement referred
to below.)

Quarterly True-Up Statements    Within a month and ten (10) days following the
end of each quarter during the term of the applicable service, Verso shall
furnish NewPage with a written statement comparing the aggregate Estimated
Monthly Payments previously invoiced to and paid by NewPage for such prior
quarter with the actual costs allocable to NewPage as provided above for all
services provided to NewPage or its subsidiaries for such prior quarter. Such
statement shall also include the calculation with reasonable supporting detail,
or the amount owing and payable by Verso to NewPage, as a result of such
true-up. At its election, Verso may also include the amounts of any compensable
Synergies due and payable from NewPage for the last month in any quarter in any
Quarterly True-Up Statement. Determination and Payment   

Unless written objection to any Quarterly True-Up Statement is received by Verso
from NewPage within ten (10) days of Verso’s delivery thereto of such Quarterly
True-Up Statement, such Quarterly True-Up Statement shall be final and binding.
In the event NewPage provides timely notice that it disputes all or any portion
of any Quarterly True-Up Statement, the dispute resolution procedures set forth
below shall govern the resolution of such dispute.

 

The undisputed portion of any amounts owing and payable pursuant to any
Quarterly True-Up Statement shall be accounted for in the Monthly Estimate
Statement for the calendar month immediately following the last month covered by
such Quarterly True-Up Statement by (i) increasing the amount otherwise owing
and payable thereunder, in the case of amounts owing from NewPage under such
Quarterly True-Up Statement or (ii) reducing the amount otherwise owing and
payable thereunder, in the case of amounts owing to NewPage under such Quarterly
True-Up Statement, in each case on a dollar-for-dollar basis.



--------------------------------------------------------------------------------

SERVICE MANAGEMENT

 

Steering Committee    In order to monitor, coordinate and facilitate
implementation of the terms and conditions of the Agreement, Verso and NewPage
shall establish a “Steering Committee” consisting of at least one executive
officer from each of Verso and NewPage and whereby each of Verso and NewPage is
equally represented (provided that the chairman of the Steering Committee shall
in all cases be deemed a representative of both Verso and NewPage for purposes
of determining equal representation on the Steering Committee). The initial
Steering Committee representatives shall be the Chief Financial Officer, who
shall also serve as the initial chairman of the Steering Committee, a divisional
financial representative of Verso and a divisional financial representative of
NewPage. The Steering Committee representatives shall meet at least quarterly
(or more frequently if needed or reasonably requested by a representative)
during the term of the Agreement to determine the services to be provided and
the payments to be made pursuant to the Agreement. Such determination with
respect to the services to be provided shall include the scope, manner, level,
and place or places where such services shall be provided. If the members of the
Steering Committee are unable (whether by majority vote or in such other manner
as the members of the Steering Committee decide) to determine whether a service
is to be provided, or the scope, manner, level and place or places at which such
service shall be provided, such service shall not be provided until such time as
the members of the Steering Committee determine the relevant matters. The
Steering Committee representative(s) for each party shall stay reasonably
apprised of the activities of the employees, agents and contractors of such
party who are providing or receiving the services in order to maximize
efficiency in the provision and receipt of the services. Additional Services   
NewPage may, from time to time, request additional services that are not listed
in the Agreement. The parties agree to negotiate in good faith the terms and
conditions by which Verso would be willing to perform such additional services,
if at all. Changes to Services   

The parties may agree to modify the terms and conditions of Verso’s performance
of any service in order to reflect new procedures, processes or other methods of
providing such service. The parties will negotiate in good faith the terms and
conditions upon which Verso would be willing to implement such change.

 

Verso may make: (i) changes to the process of performing a particular service
that do not adversely affect the benefits to NewPage of Verso’s provision or
quality of such service in any material respect or increase NewPage’s allocated
costs for such service; (ii) emergency changes in the manner in which a
particular service is provided on a temporary and short-term basis; and/or (iii)
changes to a particular service in order to comply with applicable law or
regulatory requirements, in each case without obtaining the prior consent of
NewPage.



--------------------------------------------------------------------------------

Service Quality    Verso shall perform the services for NewPage (i) with
reasonable care and skill, (ii) in a manner and quality and with a standard of
care and scope that are consistent in all material respects with Verso’s and
such subsidiaries’ current practice in performing the services for the business
and (iii) on a priority basis that is not materially lower in the aggregate than
with respect to any similar services that are provided to Verso or any of its
affiliates. Verso shall use commercially reasonable efforts to provide services
to NewPage throughout the term without material interruption. Verso shall and
shall instruct and use commercially reasonable efforts to cause its affiliates,
representatives, contractors, invitees and licensees to, in all material
respects, provide the services in accordance with any applicable laws affecting
or relating to the provision of the services.

ADDITIONAL TERMS

 

Term    Subject to the termination provisions set forth below, the initial term
for the ongoing services shall commence as of the Effective Date and shall
continue until the 3-year anniversary of such date, provided that on such
expiration date and each subsequent anniversary of such expiration date, the
term shall be automatically extended for one additional year unless Verso or
NewPage provides written notice to the contrary to the other party at least
ninety (90) days prior to such expiration date (or any such anniversary, as
applicable). Termination   

The Agreement shall terminate with respect to any or all services at the written
election of the non-defaulting party upon the occurrence of an Event of Default
under the Agreement when the time to cure has lapsed. In addition, NewPage may
terminate its receipt of any service for its convenience, without cause, by
giving the providing party written notice not less than thirty (30) days prior
to the effective date of such termination. No such termination shall affect
NewPage’s obligation to make payment to Verso for Synergies as set forth above.

 

An “Event of Default” shall exist with respect to Verso if Verso shall fail to
perform or comply with, in any material respect, any of the covenants,
agreements, terms or conditions contained in the Agreement applicable to Verso
and such failure shall continue for a period of thirty (30) days after written
notice thereof from NewPage to Verso specifying in reasonable detail the nature
of such failure, or, in the case such failure is of a nature that it cannot,
with due diligence and good faith, be cured within thirty (30) days, if Verso
fails to proceed promptly and with all due diligence and in good faith to cure
the same and thereafter to prosecute the curing of such failure to completion
with all due diligence within ninety (90) days after the initial delivery of
written notice from NewPage with respect to such failure.



--------------------------------------------------------------------------------

  

An “Event of Default” shall exist with respect to NewPage if NewPage shall (i),
unless subject to a good faith dispute, fail to make any monetary payment
required under the Agreement on or before the due date recited therein and such
failure continues for thirty (30) business days after written notice from Verso
specifying such failure, (ii) fail to perform or comply with, in any material
respect, any of the other covenants, agreements, terms or conditions contained
in the Agreement applicable to NewPage and such failure shall continue for a
period of thirty (30) days after written notice thereof from Verso to NewPage
specifying in reasonable detail the nature of such failure, or, in the case such
failure is of a nature that it cannot, with due diligence and good faith, cure
within thirty (30) days, if NewPage fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety (90)
days thereafter or (iii) consummate a Change of Control Transaction.

 

A “Change of Control Transaction” shall mean any transaction or series of
transactions (as a result of a tender offer, merger, consolidation or otherwise)
that results in, or that is in connection with, (i) any person or group, except
Apollo or any of its respective affiliates, acquiring beneficial ownership,
directly or indirectly, of a majority of the then issued and outstanding equity
of NewPage or (ii) the sale, lease, exchange, conveyance, transfer or other
disposition (for cash, shares of stock, securities or other consideration) of
all or substantially all of the property or assets of NewPage and its
subsidiaries to any person or group (including any liquidation, dissolution or
winding up of the affairs of NewPage, or any other distribution made, in
connection therewith), except Apollo or any of its respective affiliates.

 

An “Event of Default” shall exist with respect to a party if such party (i)
applies for or consents to the appointment of a receiver, trustee or liquidator
of itself or any of its property, (ii) makes a general assignment for the
benefit of creditors, (iii) is adjudicated bankrupt or insolvent or (iv) files a
voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law.

Effects of Termination    Within 15 days of termination, NewPage shall pay all
accrued and unpaid amounts due to Verso unless subject to a good faith dispute.
Verso and its subsidiaries shall provide reasonable assistance to transfer the
applicable services to NewPage or a new third party provider at the expense of
NewPage. Taxes    All applicable sales, use, value added, GST, transfer,
receipts, consumption or other similar taxes chargeable on services provided for
under the Agreement together with any interest, penalties or amounts imposed
with respect thereto (“Service Taxes”), regardless of whether such Service Taxes
are added



--------------------------------------------------------------------------------

   retroactively or subsequently imposed in connection with any tax audit,
claim, assessment or other tax proceeding, shall be payable by Verso in the
event that such Service Taxes relate to services provided by a third party (and
Verso shall be entitled to any recovery or credit in relation thereto).
Indemnity   

NewPage shall indemnify, defend and hold harmless Verso, its affiliates,
subsidiaries and its and their respective officers, directors and employees from
and against any and all costs and expenses, losses, damages, claims, causes of
action and liabilities (including reasonable attorneys’ fees, disbursements and
expenses of litigation) arising from, relating to, or in any way connected with
Verso’s and/or its subsidiaries’ provision of the services to NewPage and/or its
subsidiaries, except to the extent caused by the gross negligence or willful
misconduct of Verso.

 

Verso shall promptly provide NewPage with written notice of any claim, action or
demand for which indemnity is claimed. NewPage shall be entitled to control the
defense of any action; provided, that Verso may participate in any such action
with counsel of its choice at its own expense; and provided, further, that
NewPage shall not settle any claim, action or demand without the prior written
consent of Verso, such consent not to be unreasonably withheld or delayed. Verso
shall reasonably cooperate in the defense as NewPage may request and at
NewPage’s expense.

 

In no event shall any party, its affiliates and/or its or their respective
directors, officers, employees, representatives or agents be liable for any (i)
indirect, incidental, special, exemplary, consequential or punitive damages or
(ii) damages for, measured by or based on lost profits, diminution in value,
multiple of earnings or other similar measure.

Warranties    Verso shall make no warranty, express or implied, with respect to
any or all of the services provided under the Agreement. Confidentiality   
NewPage’s materials and/or information that may be provided to Verso in
connection with the Agreement and Verso’s materials and/or information provided
to NewPage in connection with the Agreement are proprietary trade secrets and
confidential information (“Confidential Information”) of NewPage and Verso,
respectively. Each party (a “non-disclosing party”) agrees not to (i) disclose
Confidential Information of the other party (a “disclosing party”) to any third
party other than its affiliates and such affiliates’ officers, directors,
employees, partners, members, agents and advisors (including without limitations
attorneys, accountants, consultants, bankers and financial advisors
(collectively “Representatives”) who need to know such information in connection
with the Agreement and who are bound to keep it confidential or (ii) use
Confidential Information except as necessary to perform its obligations under
the Agreement, in either case without the express written consent of the
disclosing party. Further, each party shall be responsible for any breaches of
the confidentiality provisions



--------------------------------------------------------------------------------

  

of the Agreement by its Representatives. Promptly upon the written request of a
party (except as may be required to be maintained by law, regulation or
professional standard), all Confidential Information of such party shall be
returned or destroyed and NewPage shall terminate and shall cause its employees,
agents and Representatives to terminate all access to any and all Verso computer
systems; provided, however, that each party may keep archival copies of any
Confidential Information for legal and compliance purposes as to comply with any
bona fide records retention policy. These confidentiality provisions shall
survive the expiration or earlier termination of the Agreement.

 

“Confidential Information” shall not be deemed to include, and neither party
shall have any confidentiality obligations with respect to, any information
which (i) was known by the non-disclosing party or its Representatives on a
non-confidential basis at the time disclosed by the disclosing party; (ii) was
known or becomes known by the public without any violation by the non-disclosing
party or its Representatives; (iii) is disclosed lawfully to the non-disclosing
party by another person; (iv) is developed independently by the non-disclosing
party without reference to the other party’s Confidential Information; or (v) is
required by law or court order to be disclosed by the non-disclosing party;
provided that to the extent permitted by law the non-disclosing party notifies
the disclosing party of such requirement and cooperates with the disclosing
party at the disclosing party’s sole expense as the disclosing party may
reasonably request to resist such disclosure.

Ownership and Licensing of Intellectual Property    If, in connection with its
provision of the services, either party provides, or provides access to, the
other party and/or its affiliates any intellectual property owned by such party,
it shall grant the other party, during the term of the Agreement, a
non-exclusive, revocable, non-transferable, non-sublicensable, royalty-free,
fully paid up license to such intellectual property, solely to the extent
necessary to receive the services in accordance with the Agreement. To the
extent that either party provides, or provides access to, the other party and/or
its affiliates any intellectual property not owned by such party or its
affiliates such party shall grant to the other party and/or its affiliates,
during the term of the Agreement, a non-exclusive, revocable, non-transferable,
non-sublicensable, royalty-free, fully paid-up sublicense to such intellectual
property, solely to the extent necessary to provide or receive the services in
accordance with the Agreement; provided that any other party’s and its
affiliates’ access to, use of and rights for such third-party intellectual
property shall be subject in all regards to any restrictions, limitations or
other terms or conditions imposed by the licensor of such intellectual property,
which terms and conditions were disclosed or otherwise made available to such
party by the other party. Upon the termination or expiration of any element or
sub-element of the service pursuant to the Agreement, the license or sublicense,
as applicable, to the relevant intellectual property provided in connection with
that element or sub-element will automatically terminate; provided, however,
that all licenses and sublicenses granted under the Agreement shall terminate
immediately upon the expiration or earlier termination of the Agreement in
accordance with the terms thereof.



--------------------------------------------------------------------------------

Network Access and Security   

All interconnectivity by Verso to the computing systems and/or networks of
NewPage and all attempts at such interconnectivity, shall be only through the
security gate-ways/firewalls of the parties; provided, that, during the term of
the Agreement, NewPage may transition any such computing systems and/or networks
to such security gateways/firewalls as determined by NewPage, and, subject to
the limitations set forth in the following provisos to this sentence, Verso
shall provide commercially reasonable cooperation to NewPage in connection with
such transition, provided that NewPage shall reimburse Verso for its reasonable
costs or expenses incurred in relation to such cooperation.

 

Neither party shall access, and the parties will take reasonable actions
designed to prevent unauthorized persons to access, the computing systems and/or
networks of the other party without the other party’s express written
authorization or except as otherwise authorized or reasonably required by the
other party pursuant to the Agreement, and any such actual or attempted access
shall be consistent with any such authorization or the Agreement.

 

The parties shall use commercially reasonable efforts to maintain, and update
pursuant to a commercially reasonable schedule, and more frequently in response
to specific threats that become known from time to time, a virus
detection/scanning program in connection with the connectivity by NewPage to
Verso computing systems and/or networks, which shall be consistent in all
material respects with that used by such parties immediately prior to the
closing date of the Transaction.

 

Verso shall use commercially reasonable efforts to maintain a prudent security
program, consistent in all material respects with that used by Verso immediately
prior to the Effective Date, including appropriate physical, electronic and
procedural safeguards, designed to (i) maintain the security and confidentiality
of Verso’s systems and confidential information of NewPage on Verso’s systems,
(ii) protect against any threats or hazards to the security or integrity of
Verso’s systems including the confidential, non-public and proprietary
information of NewPage on Verso’s systems, and (iii) prevent unauthorized access
to or use of Verso’s systems, including the confidential, non-public and
proprietary information of NewPage on Verso’s systems. NewPage shall comply with
all physical, electronic, and procedural security policies and procedures
maintained by Verso pursuant to the Agreement that have been made available by
Verso to NewPage.

Assignment    The Agreement shall not be assigned or transferred by any party
without the prior written consent of the other parties; provided, however, the
Agreement may be collaterally assigned to either the Verso or NewPage lenders as
the case may be. Notwithstanding the foregoing, (i) Verso shall have the right
to delegate or subcontract its obligations under the Agreement, including,
without limitation, to any subsidiary or third party service provider; provided
that any such delegation or subcontracting shall not relieve Verso of its
obligations under the Agreement and (ii) NewPage shall have the right to cause
any services provided hereunder to be provided to any of NewPage’s subsidiaries
in NewPage’s sole discretion.



--------------------------------------------------------------------------------

Amendment    The Agreement may only be amended in writing, signed by all the
parties. Governing Law and Jurisdiction   

The Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts executed and to be performed
wholly within such State and without reference to the choice-of-law principles
that would result in the application of the laws of a different jurisdiction.

 

Each party shall irrevocably submit to the jurisdiction of any federal court in
the State of Delaware (or, solely if such courts decline jurisdiction, in any
state court located in the State of Delaware) any action arising out of or
relating to the Agreement, and shall irrevocably agree that all claims in
respect of such action may be heard and determined in such court. Each party
shall irrevocably waive, to the fullest extent that it may effectively do so,
the defense of an inconvenient forum to the maintenance of such action. The
parties shall further agree, (A) to the extent permitted by law, that final and
unappealable judgment against either of them in any action contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment and (B)
that service of process upon such party in any action or proceeding shall be
effective if notice is given in accordance with the terms of the Agreement.

Dispute Resolution   

Each of NewPage and Verso agrees to use its reasonable best efforts to resolve
disputes under the Agreement by a negotiated resolution between the parties or
as provided for in the Agreement.

 

In the event of a dispute under the Agreement, either NewPage or Verso may give
a notice to the other party requesting that the Steering Committee in good faith
try to resolve (but without any obligation to resolve) such dispute. Not later
than fifteen (15) days after said notice, each party shall submit to the other
party a written statement setting forth such party’s description of the dispute
and of the respective positions of the parties on such dispute and such party’s
recommended resolution and the reasons why such party feels its recommended
resolution is fair and equitable in light of the terms and spirit of the
Agreement. Such statements represent part of a good-faith effort to resolve a
dispute and as such, no statements prepared by a party pursuant thereto may be
introduced as evidence or used as an admission against interest in any arbitral
or judicial resolution of such dispute.

 

If the dispute continues unresolved for a period of seven (7) days (or such
longer period as the Steering Committee may otherwise agree upon) after the
simultaneous exchange of such written statements, then the Steering Committee
shall promptly commence good-faith negotiations to resolve such dispute but
without any obligation to resolve it. Any such meeting may be conducted by
teleconference.



--------------------------------------------------------------------------------

   Not later than thirty (30) days after the commencement of good-faith
negotiations, if the Steering Committee renders an agreed resolution on the
matter in dispute, then both NewPage and Verso shall be bound thereby. If the
Steering Committee has not resolved the matter in dispute within thirty (30)
days after the commencement of good-faith negotiations, either NewPage or Verso
may submit the dispute to any federal court in the State of Delaware in
accordance with the terms of the Governing Law and Jurisdiction provisions of
the Agreement. No Right of Set-Off    No party shall have any right to set-off
or offset any obligation or payment due to the other party pursuant to the terms
of the Agreement against any obligation or payment due or owing to such party
pursuant to the terms of the Agreement. Force Majeure    No party to the
Agreement (or any person acting on its behalf) shall have any liability or
responsibility for failure to fulfill any obligation (other than a payment
obligation) under the Agreement or, unless otherwise expressly provided therein,
so long as and to the extent to which the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
force majeure. The party claiming the benefit of such provision shall, as soon
as reasonably practicable after the occurrence of any such event, (i) notify the
other party of the nature, extent and expected duration of any such force
majeure condition and (ii) use its reasonable best efforts to remove any such
causes and resume performance under the Agreement as soon as feasible. NewPage
shall not be required to pay for any suspended services during which such
services are not being provided to NewPage. Verso agrees that if it experiences
any shortage, interruption, delay, inadequacy or limitation in the availability
of any service by reason of force majeure and is unable to fulfill NewPage’s
requirements for such services, Verso shall treat NewPage no less favorably than
any other similarly situated business in the allocation by Verso between such
businesses and NewPage of such affected service and in a manner consistent with
past practice. If Verso’s performance of any services is suspended or rendered
impractical by reason of force majeure for a period in excess of 30 days, then
NewPage shall have the right to terminate the Agreement with respect to such
services immediately upon written notice to Verso.



--------------------------------------------------------------------------------

Exhibit A to Annex I

Shared Services

 

Operations and Infrastructure Procurement Services Manufacturing Services
Accounting Services Human Resources Services Tax Services Treasury and Insurance
Services Internal Legal Services Security Services Audit Services Controller
Services Corporate Affairs Services Rent and Real Estate Administration Services
Distribution and Customer Services Technology Services Communications and
Marketing Services Third Party Legal Services Financial Analysis and Planning
Services New Ventures, R&D and Business Development Services Intellectual
Property Services